               Case 18-10601-MFW               Doc 1941           Filed 01/07/19     Page 1 of 7



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------- x
                                                              :
In re:                                                        :         Chapter 11
                                                              :
The Weinstein Company Holdings LLC, et al.,                   :         Case No. 18-10601 (MFW)
                                                              :
                          Debtors.                            :         (Jointly Administered)
                                                              :
                                                              :         Related D.I.: 1939 & 1940
------------------------------------------------------------- x
                                                              :
Lantern Entertainment LLC,                                    :
                                                             :
                         Plaintiff,
                                                             :
                                                                        Adv. Pro. No. 18-50924 (MFW)
                                                             :
  v.
                                                             :          Related D.I.: __
                                                             :
Bruce Cohen Productions, and Bruce Cohen,
                                                             :
                                                             :
                          Defendants.
------------------------------------------------------------- x

MOTION OF LANTERN ENTERTAINMENT LLC TO FILE UNDER SEAL EXHIBITS
TO AND RELATED CHART REGARDING, AND REDACT CERTAIN INFORMATION
 FROM EXHIBITS TO DECLARATION REGARDING THE OMNIBUS OBJECTION
 OF LANTERN ENTERTAINMENT LLC TO (I) SUPPLEMENTAL OBJECTION AND
   JOINT MOTION OF SLP CONTRACT COUNTERPARTIES TO CLARIFY SALE
  ORDER; (II) MOTION OF EXECUTORY CONTRACT COUNTERPARTIES FOR
  ORDER CONFIRMING THAT COUNTERPARTIES’ AGREEMENTS HAVE BEEN
  DESIGNATED BY LANTERN FOR ASSUMPTION AND ASSIGNMENT; AND (III)
 THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS’ (A) OBJECTION TO
         SUPPLEMENTAL NOTICE OF FILING OF LIST OF ASSUMED
      CONTRACTS PURSUANT TO SALE ORDER AND (B) JOINDER TO THE
     MOTION OF EXECUTORY CONTRACT COUNTERPARTIES FOR ORDER
      CONFIRMING THAT COUNTERPARTIES’ AGREEMENTS HAVE BEEN
       DESIGNATED BY LANTERN FOR ASSUMPTION AND ASSIGNMENT

         Lantern Entertainment LLC (“Lantern Entertainment”) hereby respectfully moves (the

“Motion to Seal”) to file under seal certain exhibits (the “Exhibits”) and a related Chart (defined

below), and redact certain information from the exhibits to the Declaration (defined below) related



EAST\163732202.5
             Case 18-10601-MFW               Doc 1941        Filed 01/07/19        Page 2 of 7



to the Omnibus Objection of Lantern Entertainment LLC to (I) Supplemental Objection and Joint

Motion of SLP Contract Counterparties to Clarify Sale Order; (II) Motion of Executory Contract

Counterparties for Order Confirming That Counterparties’ Agreements Have Been Designated By

Lantern for Assumption And Assignment; and (III) The Official Committee of Unsecured

Creditors’ (A) Objection to Supplemental Notice of Filing of List of Assumed Contracts Pursuant

to Sale Order and (B) Joinder to the Motion of Executory Contract Counterparties for Order

Confirming That Counterparties’ Agreements Have Been Designated By Lantern for Assumption

and Assignment [D.I. 1939] (the “Objection”).1

                                             BACKGROUND

       1.      The Exhibits – comprising Talent Agreements for the following parties: (i) George

Clooney and Dynamic ’88 Productions, Inc.; (ii) Bruce Cohen and Bruce Cohen Productions; (iii)

Bradley Cooper and 22nd and Indiana, Inc.; (iv) Robert De Niro and Canal Productions, Inc.; (v)

Donna Gigliotti; (vi) Jon Gordon and Jon Gordon Productions, Inc.; (vii) Jennifer Lawrence and

Floffin, Inc.; (viii) Bill Murray and Willie Lump Lump Enterprises, Inc.; (ix) Brad Pitt and Potter,

Inc.; (x) Julia Roberts and Sabajka Productions II, Inc.; (xi) David O. Russell and Kanzeon Corp.;

(xii) Meryl Streep; and (xiii) David Zucker and Jerry’s Brother, Inc. – contain sensitive economic

and commercial terms and information, necessitating that the terms of the Exhibits remain

confidential. As the Talent Agreements are the subject of the Objection, and as not all of the Talent

Agreements have been filed with the Court to date (and not in one particular place), it is necessary

for Lantern Entertainment to file the Talent Agreements at this time.

       2.      For ease of reference for the Court, Lantern Entertainment has prepared a chart

(the “Chart”), which lists out each of the Exhibits, the alleged outstanding obligations contained


1
       Capitalized term not defined herein shall have the meanings ascribed to them in the Objection.

                                                       2

EAST\163732202.5
             Case 18-10601-MFW           Doc 1941      Filed 01/07/19      Page 3 of 7



within each, as alleged by the above listed parties, and where in the Objection such alleged

outstanding obligations are addressed. Because the Chart contains information pulled from each

of the Exhibits, the Chart contains sensitive commercial terms and information, necessitating that

the Chart itself, along with the Exhibits, remain confidential.

       3.      Additionally, several of the exhibits to the declaration in support of the Objection

(the “Declaration”) contain sensitive economic and commercial terms. Such terms necessitate that

Lantern Entertainment redact several of the exhibits to the Declaration.

                                     RELIEF REQUESTED

       4.      By this Motion to Seal, Lantern Entertainment respectfully requests the entry of an

Order authorizing Lantern Entertainment to file the Exhibits and the Chart under seal, and redact

certain information from exhibits to the Declaration, and directing that the Exhibits, the Chart, and

the un-redacted exhibits to the Declaration remain under seal and confidential, and not be made

available to any entity other than: (i) the Court; (ii) counsel to the Debtors; (iii) counsel to the

Official Committee of Unsecured Creditors (the “Committee”); (iv) counsel to the counterparties

to the Exhibits; and (v) the Office of the United States Trustee.

                              BASIS FOR RELIEF REQUESTED

       5.      Section 107(b) of title 11 of the United States Code (as amended, the

“Bankruptcy Code”) provides bankruptcy courts with the power to issue orders that will protect

entities from potential harm resulting from the disclosure of confidential information. Section

107(b) of the Bankruptcy Code provides:

       On request of a party in interest, the bankruptcy court shall, and on the bankruptcy
       court’s own motion, the bankruptcy court may —
               (1) protect an entity with respect to a trade secret or confidential research,
               development, or commercial information; or
               (2) protect a person with respect to scandalous or defamatory matter
               contained in a paper filed in a case under this title.

                                                 3

EAST\163732202.5
                 Case 18-10601-MFW         Doc 1941      Filed 01/07/19      Page 4 of 7




11 U.S.C. § 107(b).

        6.        Rule 9018 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”)

provides:

        On motion or on its own initiative, with or without notice, the court may make any
        order which justice requires (1) to protect the estate or any entity in respect of a
        trade secret or other confidential research, development, or commercial
        information, (2) to protect any entity against scandalous or defamatory matter
        contained in any paper filed in a case under the Code, or (3) to protect
        governmental matters that are made confidential by statute or regulation. If an order
        is entered under this rule without notice, any entity affected thereby may move to
        vacate or modify the order, and after a hearing on notice the court shall determine
        the motion.

Fed. R. Bankr. Proc. 9018.

        7.        Rule 9018-1(d)–(g) of the Local Rules of Bankruptcy Practice and Procedure of the

United States Bankruptcy Court for the District of Delaware (the “Local Rules”) likewise provide

the process for filing documents under seal.

        8.        Once a court determines that an entity is seeking protection of information that falls

within section 107(b) of the Bankruptcy Code, “the court is required to protect a requesting

interested party and has no discretion to deny the application.” Video Software Dealers Ass’n v.

Orion Picture Corp. (In re Orion Pictures Corp.), 21 F.3d 24, 27 (2d Cir. 1994); see also 2 Collier

on Bankruptcy ⁋ 107.01, at 107-2 (15th ed. 1993). Under section 107(b) of the Bankruptcy Code,

a party only needs to show that the information it seeks to seal is “confidential” and “commercial”

in nature. Id.

        9.        “Commercial information is ‘information which would result in an unfair

advantage to competitors by providing them information as to the commercial operations of the

debtor.’” In re Altegrity, Inc., 2015 WL 10963572, at *3 (Bankr. D. Del. July 6, 2015) (quoting

In re Alterra Healthcare Corp., 353 B.R. 66, 75 (Bankr. D. Del. 2006). Further, “[d]isclosure of

                                                    4

EAST\163732202.5
             Case 18-10601-MFW           Doc 1941      Filed 01/07/19     Page 5 of 7



[the] information [must] reasonably be expected to cause the entity commercial injury.” Id. “And,

information, if subject to disclosure, must ‘unfairly benefit’ that entity's competitors. Id. at 76.

“Such information, however, need not rise to the level of a ‘trade secret.’” Orion, 21 F.3d at 28.

       10.     Sufficient cause exists for this Court to grant the relief requested in this Motion to

Seal. The Exhibits contain certain information concerning financial arrangements, revenues, and

expenses for films that is customarily deemed to be confidential and proprietary in the film industry

because it can be used for competitive purposes. Indeed, certain of the Talent Parties filed a motion

to seal their Talent Agreements. See Docket No. 1763. Additionally, as explained above, the

Chart contains similar sensitive commercial terms and information, which, if disclosed, may be

used for competitive purposes. Lastly, because the exhibits to the Declaration contain economic

and financial figures relating to confidential agreements by and among a number of parties, such

information must be redacted. Therefore, good cause exists to authorize Lantern Entertainment to

file the Exhibits and the Chart under seal, and to redact certain information from the exhibits to

the Declaration pursuant to section 107(b) of the Bankruptcy Code, Bankruptcy Rule 9018, and in

the manner prescribed by Local Rule 9018-1.




                                                 5

EAST\163732202.5
             Case 18-10601-MFW          Doc 1941      Filed 01/07/19     Page 6 of 7



                                            NOTICE

       11.     Notice of this Motion to Seal will be provided to (a) the Debtors; (b) the Office of

the United States Trustee; (c) counsel to the Committee; (d) counsel to counterparties to the

Exhibits; and (e) all persons and entities that have filed a request for service of filings in these

chapter 11 cases pursuant to Bankruptcy 2002 and Local Rule 2002-1(b).



                          [Remainder of Page Intentionally Left Blank]




                                                 6

EAST\163732202.5
             Case 18-10601-MFW           Doc 1941      Filed 01/07/19      Page 7 of 7



       WHEREFORE, Lantern Entertainment respectfully requests that the Court enter an order,

substantially in the form of the proposed order attached hereto as Exhibit A, granting the relief

requested in this Motion to Seal, directing that the Exhibits, the Chart, and the un-redacted exhibits

to the Declaration remain under seal and confidential as provided herein, subject only to review

by (i) the Court; (ii) counsel to the Debtors; (iii) counsel to the Committee; (iv) counsel to the

counterparties to the Exhibits; and (v) the Office of the United States Trustee; and granting such

other relief as the Court deems just and proper.

 Dated: January 7, 2018                      /s/ R. Craig Martin
        Wilmington, Delaware               R. Craig Martin (DE No. 5032)
                                           Maris J. Kandestin (DE No. 5294)
                                           DLA PIPER LLP (US)
                                           1201 N. Market Street, Suite 2100
                                           Wilmington, DE 19801
                                           Telephone: (302) 468-5700
                                           Facsimile: (302) 394-2341
                                           Email: craig.martin@dlapiper.com
                                                   maris.kandestin@dlapiper.com
                                           - and -
                                           Thomas R. Califano (admitted pro hac vice)
                                           Rachel Ehrlich Albanese (admitted pro hac vice)
                                           DLA PIPER LLP (US)
                                           1251 Avenue of the Americas
                                           New York, NY 10020
                                           Telephone: (212) 335-4500
                                           Facsimile: (212) 335-4501
                                           Email: thomas.califano@dlapiper.com
                                                  rachel.albanese@dlapiper.com
                                           Counsel for Lantern Entertainment LLC




                                                   7

EAST\163732202.5
